Citation Nr: 1452717	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-09 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a cervical spine disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to a TDIU and a January 2011 rating decision of the RO which determined that new and material evidence had not been received to reopen the claim of service connection for a cervical spine disability.  In July 2014, the Veteran testified before the undersigned at a Board hearing via video conference from the RO.  


FINDINGS OF FACT

1.  In a May 2000 rating decision, the RO denied service connection for status post C-6 corpectomy with anterior fusion of C5-7 spondylosis.  The Veteran did not appeal.

2.  In December 2001, the RO reopened the claim of service connection for status post C-6 corpectomy with anterior fusion of C5-7 spondylosis, but denied service connection on the merits.  The Veteran did not appeal.

3.  Evidence submitted since the December 2001 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and therefore does not raise a reasonable possibility of substantiating the claim.


4.  The Veteran has no service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The May 2000 rating decision which denied service connection for status post C-6 corpectomy with anterior fusion of C5-7 spondylosis is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

2.  The December 2001 rating decision which reopened then denied service connection for status post C-6 corpectomy with anterior fusion of C5-7 spondylosis is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

3.  New and material evidence has not been received since the RO's December 2001 rating decision; thus, the claim of service connection for a cervical spine disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

4.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a December 2009 letter with regard to a TDIU and in a September 2010 letter with regard to a cervical disability, both sent prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With regard to claims to reopen finally disallowed claims, VAOPGCPREC 6-2014 concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, which indicates that the directives of  Kent v. Nicholson, 20 Vet. App. 1 (2006), are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Nonetheless, the pertinent letter satisfied Kent.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding the duty to assist, the RO has obtained the Veteran's pertinent medical records.  In claims to reopen previously denied claims, assistance does not include providing a medical examination or obtaining a medical opinion unless new and material evidence has been submitted.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran has obtained a medical opinion by VA, as noted below, but it does not support his claim.  Therefore, no further examination seeking an opinion regarding the Veteran's disability is necessary to satisfy the duty to assist.

Likewise, the TDIU claim, as noted below, cannot be satisfied since there are no service-connected disabilities.  The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

New and Material

In a May 2000 rating decision, the RO denied service connection for status post C-6 corpectomy with anterior fusion of C5-7 spondylosis.  The basis of the denial was the lack of a nexus between post-service diagnosis of cervical spine disability and service.  The Veteran did not appeal and additional evidence was not received within one year of that decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's May 2000 rating decision is final.  38 U.S.C.A. § 7105.  

Thereafter, the Veteran sought to reopen his claim of service connection.  In December 2001, the RO reopened the claim of service connection for status post C-6 corpectomy with anterior fusion of C5-7 spondylosis, but denied service connection on the merits.  The basis was essentially that although the Veteran had post-cervical spine disability, it was not incurred or aggravated during service.  The Veteran did not appeal and additional evidence was not received within one year of that decision.  Bond.  Therefore, the RO's December 2001 rating decision is final.  38 U.S.C.A. § 7105.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to the record.  The additional evidence of record consists of the Veteran's same contentions that were previously considered, letters from potential employees, medical evidence showing current cervical spine disability, an October 2014 medical opinion, and copies of a December 2001 notice letter.  The Veteran's statements that he injured his neck during service are duplicative.  The employer letters only note the Veteran's limitations with regard to his physical abilities.  The medical evidence continues to document that the Veteran has post-service cervical spine disability.  The October 2014 medical opinion indicates that the current disability is not related to military service which clearly is not material to his claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (unfavorable evidence does not "trigger a reopening").  

With regard to the December 2001 letter, the RO had previously granted entitlement to nonservice-connected pension benefits based on the cervical spine disability.  In the December 2001 letter, the Veteran was notified of the December 2001 decision.  In error, the Veteran was told that his "service-connected" cervical spine and eye disabilities had not changed and his compensation payment would remain the same.  In actuality, his pension remained the same.  While the notice was erroneous, it did not establish service connection.  The Veteran was also provided with the December 2001 rating decision which comprehensively explained the RO's decision.  Then, in March 2002, the RO sent a letter which provided  the correct information and told him that service connection for a cervical spine disability was not in effect.  He was never paid service-connected compensation for a cervical spine disability.  Thus, while the Board acknowledges that the December 2001 letter was confusing, it was corrected by the March 2002 letter that conveyed the accurate outcome of the December 2001 rating decision.  

New and material evidence has not been received since the RO's December 2001 decision; thus, the claim of service connection for a cervical spine disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  It is also the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

In this case, there are no service-connected disabilities.  As such, a TDIU cannot be established.  


ORDER

The application to reopen the claim of service connection for a cervical spine disability is denied.  

Entitlement to a TDIU is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


